FILED
                              NOT FOR PUBLICATION                            JUL 30 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FELICIANO GARCIA-LOPEZ,                           No. 11-73902

                Petitioner,                       Agency No. A097-126-099

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

          Feliciano Garcia-Lopez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo questions of law and review for substantial evidence the agency’s factual

findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2006). We deny the

petition for review.

      The record does not compel the conclusion that Garcia-Lopez established

changed or extraordinary circumstances to excuse his untimely asylum application.

See 8 C.F.R. §§ 1208.4(a)(4), (5); see also Ramadan v. Gonzales, 479 F.3d 646,

657-58 (9th Cir. 2007) (per curiam). Accordingly, his asylum claim fails.

      Substantial evidence supports the BIA’s determination that the harassment,

robbery, and threats Garcia-Lopez experienced in Guatemala, even considered

cumulatively, did not rise to the level of persecution. See Wakkary, 558 F.3d at

1059-60. Thus, Garcia-Lopez is not entitled to a presumption of future

persecution. See Molina-Estrada v. INS, 239 F.3d 1089, 1094 (9th Cir. 2002).

Substantial evidence also supports the BIA’s determination that Garcia-Lopez

failed to demonstrate a clear probability of future persecution on account of a

protected ground. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir. 2003)

(evidence did not compel finding that it was more likely than not petitioner would

be persecuted if returned); Sangha v. INS, 103 F.3d 1482, 1486 (9th Cir. 1997).

Thus, Garcia-Lopez’s withholding of removal claim also fails.

      PETITION FOR REVIEW DENIED.


                                          2                                       11-73902